UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


HASHIM MATTHEWS,

                                         Plaintiff,

                v.                                                                9:18-CV-0855
                                                                                  (TJM/CFH)

BARQ, et al.,

                                         Defendants.


APPEARANCES:

HASHIM MATTHEWS
03-A-3590
Plaintiff, Pro Se
Attica Correctional Facility
Box 149
Attica, NY 14011


THOMAS J. McAVOY
Senior United States District Judge

                                         DECISION AND ORDER

I.      INTRODUCTION

        The Clerk has sent to the Court for review an amended complaint submitted by pro se

plaintiff Hashim Matthews asserting claims pursuant to 42 U.S.C. § 1983 ("Section 1983"),1


        1
            After plaintiff filed his complaint, he filed a document he captioned as an "amended complaint" in
which he included new factual allegations about the Deputy Superintendent of Great Meadow Correctional
Facility ("Great Meadow C.F."), whom he named as a defendant. Dkt. No. 14. Thereafter, plaintiff filed a
document captioned as a "motion to amended [sic]" together with a document captioned as an "amended
complaint," which also included factual allegations about the Deputy Superintendent of Great Meadow C.F. and
named him as a defendant. Dkt. No. 24; Dkt. No. 24-1. Pursuant to Rule 15(a) of the Federal Rules of Civil
Procedure, a party may amend his complaint once as a matter of course, and may thereafter amend with leave
of the Court. The Court therefore considers the complaint amended to included the allegations in the "amended
complaint" submissions. For the sake of clarity, the Clerk is directed to file a copy of these submissions (Dkt.
No. 14; Dkt. No. 24-1) immediately following the signature page of the complaint (Dkt. No. 1), and docket these
together with an application to proceed in forma pauperis ("IFP"), a motion for preliminary

injunctive relief, and a motion for appointment of counsel. See Am. Compl.; Dkt. No. 21

("Fifth IFP Application"); Dkt. No. 22 ("Fourth Preliminary Injunction Motion"); Dkt. No. 23

("Motion for Counsel").2 Plaintiff, who is incarcerated at Attica Correctional Facility ("Attica

C.F."), has not paid the filing fee for this action.

II.     IFP APPLICATION

        Upon review, the Court finds that plaintiff's Fifth IFP Application (Dkt. No. 21) is

properly completed and signed, and demonstrates economic need. See 28 U.S.C. §

1915(a)(2). Plaintiff has also filed the inmate authorization form required in this District. Dkt.

No. 18. Accordingly, the Fifth IFP Application is granted.

III.    SUFFICIENCY OF THE AMENDED COMPLAINT

        A.       Governing Legal Standard

        Section 1915(e) directs that, when a plaintiff seeks to proceed in forma pauperis, "(2) .

. . the court shall dismiss the case at any time if the court determines that – . . . (B) the action


combined submissions (Dkt. No. 1, Dkt. No. 14, Dkt. No. 24-1) as the amended complaint. The Court will refer
to these combined submissions as the amended complaint ("Am. Compl.") in this Decision and Order.
        2
              Plaintiff filed with his original complaint a motion for a preliminary injunction and one page of an
application to proceed IFP. See Dkt. Nos. 2, 3. Plaintiff's initial application to proceed IFP was not certified or
accompanied by the inmate authorization form required to proceed IFP in this District. As a result, plaintiff's
initial application to proceed IFP was denied as incomplete and the action was administratively closed. Dkt. No.
4. Thereafter, plaintiff filed a second application to proceed IFP, together with a letter request for injunctive relief,
and this action was re-opened. Dkt. Nos. 8, 9, 10. By Decision and Order filed October 23, 2018, plaintiff's
second application to proceed IFP was denied as incomplete and his requests for injunctive relief (Dkt. Nos. 3, 8)
were denied without prejudice based on his failure to comply with the filing fee requirements. Dkt. No. 11.
Plaintiff then filed a third application to proceed IFP, together with his first "amended complaint" submission and
a second motion for a preliminary injunction. Dkt. No. 13 ("Third Preliminary Injunction Motion"); Dkt. No. 14;
and Dkt. No. 15 ("Third IFP Application"). Before the Court undertook a review of the Third IFP Application,
plaintiff filed a fourth application to proceed IFP, together with an inmate authorization form. Dkt. No. 17 ("Fourth
IFP Application"); Dkt. No. 18 ("Inmate Authorization Form"). By Decision and Order filed January 30, 2019,
plaintiff's Third IFP Application and Fourth IFP Application were denied as incomplete, and plaintiff's Third
Preliminary Injunction Motion was denied without prejudice based on plaintiff's failure to comply with the filing fee
requirements. Dkt. No. 19. Plaintiff then timely and properly filed the Fifth IFP Application. Dkt. No. 21.

                                                           2
. . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B).3 Thus, even if a plaintiff meets the financial criteria to commence an action in

forma pauperis, it is the court's responsibility to determine whether the plaintiff may properly

maintain the complaint that he filed in this District before the court may permit the plaintiff to

proceed with this action in forma pauperis. See id.

        Likewise, under 28 U.S.C. § 1915A, a court must review any "complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of

a governmental entity" and must "identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or . . . seeks monetary relief from a defendant who is

immune from such relief." 28 U.S.C. § 1915A; see also Carr v. Dvorin, 171 F.3d 115, 116

(2d Cir. 1999) (per curiam) (Section 1915A applies to all actions brought by prisoners against

government officials even when plaintiff paid the filing fee); Abbas v. Dixon, 480 F.3d 636,

639 (2d Cir. 2007) (stating that both sections 1915 and 1915A are available to evaluate

prisoner pro se complaints).

        In reviewing a pro se complaint, the court has a duty to show liberality toward pro se

litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and should

exercise "extreme caution . . . in ordering sua sponte dismissal of a pro se complaint before

the adverse party has been served and both parties (but particularly the plaintiff) have had an

opportunity to respond." Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (internal


        3
          To determine whether an action is frivolous, a court must look to see whether the complaint "lacks an
arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                                       3
citations omitted). Therefore, a court should not dismiss a complaint if the plaintiff has stated

"enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). Although the Court should construe the factual allegations in the

light most favorable to the plaintiff, "the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions." Id. "Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice." Id. (citing Twombly, 550 U.S. at 555). "[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged–but it has not 'show[n]'–'that the pleader is entitled to relief.'" Id. at 679 (quoting

Fed. R. Civ. P. 8(a)(2)). Rule 8 of the Federal Rules of Civil Procedure "demands more than

an unadorned, the-defendant- unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555). Thus, a pleading that only "tenders naked assertions

devoid of further factual enhancement" will not suffice. Id. (internal quotation marks and

alterations omitted).

       C.     Summary of the Amended Complaint

       The amended complaint asserts alleged wrongdoing that occurred, if at all, while

plaintiff was incarcerated at Eastern Correctional Facility ("Eastern C.F.") and Great Meadow

C.F. See generally Am. Compl. The following facts are set forth as alleged by plaintiff in his

amended complaint.



                                                 4
       On March 20, 2015, defendant Corrections Sergeant A.J. Ciorciari from Eastern C.F.

"was overseeing an unusual incident which had involved the plaintiff." Am. Compl. at 4.

Defendant Ciorciari "ask[ed] plaintiff about the altercation several times[.]" Id. Plaintiff did

not respond. Id. As a result, defendant Ciorciari "raise[d] his voice" and struck plaintiff in the

head. Id. Defendant Ciorciari then called plaintiff homophobic and racial slurs and

threatened to tell "gang members" about the crime for which plaintiff is "locked up" because

they would "slice and dice" plaintiff if they knew. Id. at 4-5.

       On March 23, 2015, plaintiff "receive[d] a misbehavior report issued by defendant

Ciorciari, in which he threatened inmates into becoming his confidential informants against

the plaintiff." Am. Compl. at 5. A "couple" of days later, defendant Corrections Sergeant

Barq from Eastern C.F. interviewed plaintiff about a complaint he filed against defendant

Ciorciari regarding "the attack on plaintiff." Id. During the interview, defendant Barq sought

to "demonstrate" on plaintiff's body where plaintiff claimed he was hit by defendant Ciorciari

while "simultaneously questioning him about the incident." Id. After "striking" plaintiff,

defendant Barq stated, "I don't care if [defendant Ciorciari] did punch you [because] [a]s far

as I'm concerned this didn't happen." Id.

       On March 31, 2015, defendant Corrections Officer Rossy conducted a search of

plaintiff's cell in plaintiff's absence. Am. Compl. at 6. As plaintiff was being escorted back to

his cell, he was "warned" by the escorting official not to file a complaint because "the place

was a mess." Id. Plaintiff arrived at his cell to see his personal belongings "scattered,

shattered and destroyed." Id.

       Defendant Rossy handed plaintiff a form to sign acknowledging items taken from the



                                                 5
cell. Am. Compl. at 6. Plaintiff "reluctantly" signed the form. Id. Among the items removed

from plaintiff's cell were "personal letters[,]" which included a letter addressed to the

Inspector General's Office that was stamped and sealed. Id. Plaintiff received "a ticket for

this situation." Id.

       During plaintiff's disciplinary hearing for "this erroneous infraction," plaintiff explained

why he was in possession of certain items he was charged with having stolen. Am. Compl.

at 6. Off the record, the hearing officer stated, "I know you didn't steal that stuff." Id. The

hearing officer then advised plaintiff that he was being found guilty of possessing contraband

because of the letter addressed to the Inspector General. Id.

       On April 20, 2015, while plaintiff was "on transfer status," his belongings were placed

in "departmental regulated draft bags" and catalogued by Corrections Officers Travis and

Meinecke (not named as defendants). Am. Compl. at 7. The next morning, while plaintiff

was in the "draft waiting area," defendant Barq advised plaintiff, in the presence of the

transport officer (not a defendant), that plaintiff's "legal bag" would not be allowed on the

transport bus. Id. The transport officer "intervened" and indicated that there was "plenty of

room" for the bag. Id. Nonetheless, defendant Barq "commanded" the transport officer to

remove plaintiff's legal bag from the bus. Id. Defendant Barq then handed plaintiff two

disbursement forms and ordered him to fill them out if he wanted his legal bags.

       After completing the disbursement forms, plaintiff asked defendant Barq when he

would receive his legal bag. Am. Compl. at 7. Defendant Barq responded, "you'll get it when

we mail it." Id. "Plaintiff insisted that he required possession of his legal bag due to pending

litigation." Id. Defendant Barq then threatened plaintiff with a "ticket" and plaintiff boarded



                                                 6
the bus. Id.

       Plaintiff's legal bag did not arrive at "the next penitentiary" where plaintiff was

transferred for "nearly a month[.]" Am. Compl. at 7. When the legal bag arrived, several

items were missing. Id.

       At some point after plaintiff was transferred out of Eastern C.F., he was transferred to

Five Points Correctional Facility ("Five Points C.F."). Am. Compl. at 11. During plaintiff's

incarceration at Five Points C.F., defendant Deputy Superintendent Thoms oversaw inmate

grievances and was assigned to perform "a 'quasi' welfare check" throughout the facility. Id.

Plaintiff provided defendant Thoms with "proof" that he was experiencing "property

problems." Id. at 16. Because plaintiff had filed "various missives" concerning defendant

Thoms and was housed in the "SOP unit[,]" defendant Thoms "never made any attempt to

resolve [plaintiff's] issues." Id. at 11.

       At some point plaintiff was transferred from Five Points C.F. to Great Meadow C.F.

Am. Compl. at 11. Following plaintiff's arrival at Great Meadow C.F., he was "once again

deprived of legal material which was not transported with other personal belongings." Id.

"Plaintiff filed a formal complaint regarding the matter, then was told to file a claim." Id. at 16.

"The security personnel . . . given charge to investigate the claim said plaintiff can only obtain

recourse through a grievance." Id. at 16-17. "However, when the grievance supervisor

conducted [his] investigation plaintiff was [again] instructed to file a claim." Id. at 17.

       Plaintiff contacted the Deputy Superintendent "in order to ascertain an actual

answer[.]" Am. Compl. at 17. Upon doing so, plaintiff was advised by defendant Thoms that




                                                 7
"as a former resident of the S.O.P. unit he cannot request[ ] . . . any relief whatsoever." Id.4

        Construed liberally, plaintiff alleges the following claims: (1) Eighth Amendment

excessive force claims against defendants Ciorciari and Barq; (2) Fourteenth Amendment

due process claims against defendants Ciorciari and Rossy based on the issuance of false

misbehavior reports; (3) Fourteenth Amendment due process claims against defendants

Barq and Thoms based on their failure to adequately investigate plaintiff's complaints; (4)

First Amendment retaliation claims against defendants Ciorciari, Barq, Rossy, and Thoms;

(5) a Fourth Amendment unlawful cell search claim against defendant Rossy; (6) a First

Amendment access-to-courts claim against defendant Barq; (7) a First Amendment

interference with mail claim against defendant Rossy; (8) destruction of property claims

against defendants Rossy and Barq; (9) an Eighth Amendment conditions-of-confinement

claim against defendant Thoms; and (10) Fourteenth Amendment equal protection claims

against each of the defendants.5

        Plaintiff seeks monetary damages as well as declaratory and injunctive relief. Am.

Compl. at 9, 12-13. 6 For a complete statement of plaintiff's claims, reference is made to the


        4
          Plaintiff identifies Great Meadow C.F. as the address where defendant Thoms is employed. Am.
Compl. at 11, 16. As a result, the Court assumes for purposes of this Decision and Order that defendant Thoms
was working at Great Meadow C.F. when he allegedly denied plaintiff's request for relief regarding missing
property.
        5
          Although plaintiff also purports to assert a Fifth Amendment "double jeopardy" claim against defendant
Rossy and a Fifth Amendment claim against defendant Thoms, see Am. Compl. at 8, 11, the Court does not
construe the amended complaint to assert a cognizable Fifth Amendment claim against any named defendant.
        6
           To the extent plaintiff seeks "restoration of good time," such relief is not available to plaintiff in this
action. See, e.g., Wolff v. McDonnell, 418 U.S. 539, 554 (1974) (habeas is the appropriate remedy for seeking
restoration of good time credits lost as a result of prison disciplinary proceedings); Wilkinson v. Dotson, 544 U.S.
74, 79 (2005) ("Because an action for restoration of good-time credits in effect demands immediate release or a
shorter period of detention, it attacks the very duration of . . . physical confinement, and thus lies at the core of
habeas corpus[.]" (internal citations and quotation marks omitted)).



                                                          8
amended complaint.

       C.     Nature of the Action

       Plaintiff brings this action pursuant to Section 1983, which establishes a cause of

action for "the deprivation of any rights, privileges, or immunities secured by the Constitution

and laws" of the United States. 42 U.S.C. § 1983. "Section 1983 itself creates no

substantive rights, [but] . . . only a procedure for redress for the deprivation of rights

established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citation omitted).

       It is well settled that "personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983." Wright v. Smith, 21

F.3d 496, 501 (2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d

Cir. 1991)); Iqbal, 556 U.S. at 676. "[A] Section 1983 plaintiff must 'allege a tangible

connection between the acts of the defendant and the injuries suffered.'" Austin v. Pappas,

No. 04-CV-7263, 2008 WL 857528, at *2 (S.D.N.Y. Mar. 31, 2008) (quoting Bass v. Jackson,

790 F.2d 260, 263 (2d Cir. 1986)) (other citation om itted). "[V]icarious liability is inapplicable

to . . . § 1983 suits." Iqbal 556 U.S. at 676.

              1. Excessive Force Claims

       The Eighth Amendment protects prisoners from "cruel and unusual punishment" at the

hands of prison officials. Wilson v. Seiter, 501 U.S. 294, 296-97 (1991); Estelle v. Gamble,

429 U.S. 97, 104 (1976). This includes punishments that "involve the unnecessary and

wanton infliction of pain." Gregg v. Georgia, 428 U.S. 153, 173 (1976). The Eighth

Amendment's prohibition against cruel and unusual punishment encompasses the use of

excessive force against an inmate, who must prove two components: (1) subjectively, that



                                                 9
the defendant acted wantonly and in bad faith, and (2) objectively, that the defendant's

actions violated "contemporary standards of decency." Blyden v. Mancusi, 186 F.3d 252,

262-63 (2d Cir. 1999) (internal quotations omitted) (citing Hudson v. McMillian, 503 U.S. 1, 8

(1992)).7

        "To determine whether a defendant acted maliciously, several factors should be

examined including, 'the extent of the injury and the mental state of the defendant, as well as

the need for the application of force; the correlation between that need and the amount of

force used; the threat reasonably perceived by the defendants; and any efforts made by the

defendants to temper the severity of a forceful response.'" Scott v. Coughlin, 344 F.3d 282,

291 (2d Cir. 2003) (quoting Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993)).

                        (i) Ciorciari

        Mindful of the Second Circuit's direction that a pro se plaintiff's pleadings must be

liberally construed, the Court finds that a response to plaintiff's excessive force claim against

defendant Ciorciari is warranted. In so ruling, the Court expresses no opinion as to whether

this claim can withstand a properly filed dispositive motion.

                        (ii) Barq

        Plaintiff alleges that defendant Barq "demonstrate[d]" on plaintiff's body where

defendant Ciorciari struck him, while "simultaneously questioning him about the incident."

Am. Compl. at 5. The amended complaint lacks any details about the force used by


        7
          In this regard, while "a de minimis use of force will rarely suffice to state a constitutional claim,"
Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993), the malicious use of force to cause harm constitutes an
Eighth Amendment violation per se because in such an instance "contemporary standards of decency are
always violated." Blyden, 186 F.3d at 263 (citing Hudson, 503 U.S. at 9). The key inquiry into a claim of
excessive force is "whether force was applied in a good-faith effort to maintain or restore discipline, or
maliciously and sadistically to cause harm." Hudson, 503 U.S. at 7 (citing Whitley v. Albers, 475 U.S. 312, 321-
22 (1986)); see also Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973).

                                                       10
defendant Barq in "striking" plaintiff, the manner in which defendant Barq contacted plaintiff,

or any injuries plaintiff suffered as a result of the interaction. Without such details, the

amended complaint lacks allegations which plausibly suggest that defendant Barq's act of

touching plaintiff was done maliciously to cause harm. See Hudson, 503 U.S. at 9 ("[N]ot . . .

every malevolent touch by a prison guard gives rise to a federal cause of action."); Cosby v.

Russell, No. 9:10-CV-0595 (TJM/DEP), 2012 WL 1514836, at *8 (N.D.N.Y. Feb. 8, 2012)

("The allegation that defendant Russell sat on plaintiff's legs after he complained of pain is

insufficient to state a plausible deliberate indifference claim . . . [where] . . . [b]y plaintiff's own

admission, he was non-compliant with orders . . . requiring that some modicum of force be

applied"), report and recommendation adopted by 2012 WL 715250 (N.D.N.Y. Mar. 5, 2012);

Headley v. Fisher, No. 06-CV-6331, 2008 WL 1990771, at *4 (S.D.N.Y. May 7, 2008)

(inmate's allegation that corrections official "grabbed his shoulder, cursed in his face, slapped

him twice and pushed him in his cell" after inmate was directed to do as the official told him

was not sufficient to demonstrate that the official "acted maliciously and sadistically to cause

harm rather than in a good faith effort to maintain or restore discipline").

       Accordingly, plaintiff's Eighth Amendment claim against defendant Barq is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted.

               2. False Misbehavior Report Claims

       It is well-settled that the issuance of a false misbehavior report does not state a

constitutional claim for relief. Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997) (It is

well settled that "a prison inmate has no general constitutional right to be free from being



                                                  11
falsely accused in a misbehavior report." (citing Freeman v. Rideout, 808 F.2d 949, 951 (2d

Cir. 1986), cert. denied, 485 U.S. 982 (1988)); accord, Pittman v. Forte, No. 9:01-CV-0100,

2002 WL 31309183, at *5 (N.D.N.Y. July 11, 2002) (Sharpe, M.J.); see also Santana v.

Olson, No. 07-CV-0098, 2007 WL 2712992, at *2 (W.D.N.Y. Sept. 13, 2007) ("[T]he filing of

a false behavior report by a correctional officer does not state a claim for relief."); Husbands

v. McClellan, 957 F. Supp. 403, 406-07 (W .D.N.Y. 1997) (claim that plaintiff had contraband

placed in his cell and received a false misbehavior report, even if true, does not state a

constitutional violation).8 In addition, "[t]he filing of a false report does not, of itself, implicate

the guard who filed it in constitutional violations which occur at a subsequent disciplinary

hearing." Williams v. Smith, 781 F.2d 319, 324 (2d Cir. 1986) (rejecting prisoner's "but for"

argument as to guard who prepared misbehavior report but was not involved in Tier III

hearing) (citation omitted).

        Accordingly, plaintiff's claims against defendants Ciorciari and Rossy based on them

allegedly issuing him false misbehavior reports are dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted.

                3. Failure-to-Investigate Claims

        "[T]he law is . . . clear that inmates do not enjoy a constitutional right to an

investigation of any kind by government officials." Pine v. Seally, No. 9:09-CV-1198

(DNH/ATB), 2011 WL 856426, at *9 (N.D.N.Y. Feb. 4, 2011) (citing Bernstein v. New York,

        8
           A constitutional violation could occur in this situation if plaintiff were not provided adequate due
process in the disciplinary proceeding, and then the claim is not based on the truth or falsity of the misbehavior
report but instead on the conduct of the hearing itself. See Freeman, 808 F.2d at 951; see also Santana v.
Olson, No. 07-CV-0098, 2007 WL 2712992, at *2 (W.D.N.Y. Sept. 13, 2007). In this case, plaintiff has not
asserted a disciplinary due process claim.

                                                        12
591 F. Supp. 2d 448, 460 (S.D.N.Y. 2008) (collecting cases)); DeShaney v. Winnebago Cty.

Dep't of Soc. Servs., 489 U.S. 189, 196 (1989) (The Due Process Clause "generally confers

no affirmative right to governmental aid, even where that aid may be necessary to secure life,

liberty, or property interests of which the government itself may not deprive the individual.").

"In order for a constitutional violation to have occurred, the investigation itself must have

resulted in a deprivation of a constitutional right." Pine, 2011 WL 856426, at *9 (emphasis in

original).

        In this case, the amended complaint lacks any allegations which plausibly suggest that

plaintiff was deprived of a constitutional right as a result of either defendant Barq's

investigation of plaintiff's complaint against defendant Ciorciari, or defendant Thoms's refusal

to investigate plaintiff's complaint of missing property.9 Accordingly, plaintiff's failure-to-

investigate claims are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b) for failure to state a claim upon which relief may be granted.

                 4. Retaliation Claims

        Courts must approach claims of retaliation "'with skepticism and particular care'

because 'virtually any adverse action taken against a prisoner by a prison official–even those

otherwise not rising to the level of a constitutional violation–can be characterized as a

constitutionally proscribed retaliatory act.'" Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003)

(quoting Dawes v. Walker, 239 F.3d 489, 491 (2d Cir. 2001), overruled on other grounds,


        9
           The law is equally well-settled that if an "official is confronted with a violation that has already occurred
and is not ongoing, then the official will not be found personally responsible for failing to 'remedy' a violation."
Harnett v. Barr, 538 F. Supp. 2d 511, 524 (N.D.N.Y. 2008); see also Young v. Kihl, 720 F. Supp. 22, 23
(W.D.N.Y. 1989) ("[T]he wrong ... [must] have been capable of mitigation at the time the supervisory official was
apprised thereof ... Without such caveat, the personal involvement doctrine may effectively and improperly be
transformed into one of respondeat superior."); Jackson v. Burke, 256 F.3d 93, 96 (2d Cir. 2001) ("[A] 'failure to
remedy' theory of liability is not available with respect to discrete and completed violations.").

                                                          13
Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002)). To state a plausible claim, a plaintiff

asserting a First Amendment retaliation claim must advance "non-conclusory" allegations

establishing "(1) that the speech or conduct at issue was protected, (2) that the defendant

took adverse action against the plaintiff, and (3) that there was a causal connection between

the protected speech [or conduct] and the adv erse action." Davis, 320 F.3d at 352 (quoting

Dawes, 239 F.3d at 492). "[A] complaint which alleges retaliation in wholly conclusory terms

may safely be dismissed on the pleadings alone." Flaherty v. Coughlin, 713 F.2d 10, 13 (2d

Cir. 1983).

                     (i) Ciorciari

       Liberally construed, plaintiff alleges that defendant Ciorciari assaulted him on March

20, 2015, and thereafter issued him a false misbehavior report, because plaintiff refused to

provide defendant Ciorciari with information about his involvement in an altercation that

defendant Ciorciari was "overseeing." Am. Compl. at 4-5. The Second Circuit recently held

that "the First Amendment protects an inmate's refusal both to serve as a prison informant

and to provide false information." Burns v. Martuscello, 890 F.3d 77, 89 (2d Cir. 2018)

(noting that "[s]afety risks as well as legitimate concerns about personal loyalty play a role in

the decision to divulge information and incriminate others").

       Accordingly, at this stage of the proceeding, and mindful of the Second Circuit's

direction that a pro se plaintiff's pleadings must be liberally construed, see e.g. Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008), the Court f inds that this

retaliation claim survives sua sponte review and requires a response. In so ruling, the Court

expresses no opinion as to whether this claim can withstand a properly filed dispositive



                                               14
motion.

                     (ii) Barq

       Plaintiff alleges that defendant Barq expressed indifference to plaintiff's complaint

against defendant Ciorciari, and physically contacted plaintiff's body while questioning him

about the incident. Am. Compl. at 5. Plaintiff further alleges that defendant Barq refused to

allow plaintiff to travel with his legal bag during his transport to another facility approximately

one month later, and thereafter "tamper[ed]" with the legal bag. Id. at 5, 7.

       At this stage of the proceeding, and mindful of the Second Circuit's direction that a pro

se plaintiff's pleadings must be liberally construed, the Court finds that a response to this

claim is warranted. In so ruling, the Court expresses no opinion as to whether this claim can

withstand a properly filed dispositive motion.

                     (iii) Rossy

       Liberally construed, the amended complaint asserts a retaliation claim against

defendant Rossy based on allegations that he "destroyed" certain items of plaintiff's personal

property during a cell search, confiscated a letter addressed to the Inspector General's

Office, and issued plaintiff a misbehavior report for possessing contraband in response to

seeing the letter addressed to the Inspector General's Of fice. Am. Compl. at 6.

       At this stage of the proceeding, and mindful of the Second Circuit's direction that a pro

se plaintiff's pleadings must be liberally construed, the Court finds that this retaliation claim

survives sua sponte review and requires a response. In so ruling, the Court expresses no

opinion as to whether this claim can withstand a properly filed dispositive motion.




                                                 15
                     (iv) Thoms

       Liberally construed, the amended complaint asserts a retaliation claim against

defendant Thoms based on allegations that he ignored complaints made by plaintiff about

unidentified "issues" during his incarceration at Five Points C.F., and refused to investigate

plaintiff's complaint regarding missing legal material upon his arrival at Great Meadow C.F.,

because plaintiff "filed various missives" concerning defendant Thoms. Am. Compl. at 11.

       As an initial matter, plaintiff's allegation that defendant Thoms failed to investigate his

complaints, without more, does not satisfy the adverse action requirement. See Houston v.

Schriro, No. 11-CV-7374, 2013 WL 4457375, at *10 (S.D.N.Y. Aug. 20, 2013) ("Ignoring

grievances cannot support a First Amendment retaliation claim." (citing Islam v. Goord, No.

05-CV-7502, 2006 WL 2819651, at *6 (S.D.N.Y. Sept. 29, 2006) (prison official's failure to

investigate prisoner's complaint is not sufficiently adverse to support First Amendment

retaliation)). Furthermore, plaintiff does not identify when he filed "missives" concerning

defendant Thoms in relation to when defendant Thoms allegedly ignored his complaints and

denied his missing property grievance. Nor does plaintiff allege any facts which plausibly

suggest that defendant Thoms was aware that plaintiff filed "missives" about him. Thus,

there exists no basis for the Court to infer a casual connection between the alleged

"missives" plaintiff filed concerning defendant Thoms and the alleged inaction by defendant

Thoms with respect to plaintiff's complaints.

       Accordingly, plaintiff's retaliation claim against defendant Thoms is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted.



                                                16
               5. Unlawful Cell Search Claim

        "The Fourth Amendment is inapplicable to the unwarranted search of an inmate’s

prison cell, as inmates have no reasonable expectation of privacy in such a place."

Cucchiara v. Auburn Corr. Facility, No. 9:18-CV-0605 (DNH/TWD), 2018 WL 3471280, at *3

(N.D.N.Y. July 19, 2018) (citing, inter alia, Hudson v. Palmer, 468 U.S. 517, 526 (1984)

("hold[ing] that society is not prepared to recognize as legitimate any subjective expectation

of privacy that a prisoner might have in his prison cell ..." and thus the Fourth Amendment

does not apply to cell searches); Demaio v. Mann, 877 F. Supp. 89, 95 (N.D.N.Y. 1995)

("Searches of prison cells, even arbitrary searches, implicate no protected constitutional

rights.")).

        Accordingly, plaintiff's unlawful cell search claim against defendant Rossy is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted.

               6. Access-To-Courts Claim

        Interference with a prison inmate's legal mail "implicates [his] rights to access to the

courts and free speech as guaranteed by the First and Fourteenth Amendments to the U.S.

Constitution." Davis, 320 F.3d at 351. The "right of access to the courts," requires States "to

give prisoners a reasonably adequate opportunity to present claimed violations of

fundamental constitutional rights." Bounds v. Smith, 430 U.S. 817, 828 (1977), modified on

other grounds, Lewis v. Casey, 518 U.S. 343, 350 (1996); see also Bourdon v. Loughren,

386 F.2d 88, 92 (2d Cir. 2004). "However, this right is not 'an abstract, freestanding right . . .

.' and cannot ground a Section 1983 claim without a showing of 'actual injury.'" Collins v.

Goord, 438 F. Supp. 2d 399, 415 (S.D.N.Y. 2006) (quoting Lewis, 518 U.S. at 351).

                                                17
       To state a claim for denial of access to the courts, a plaintiff must assert

non-conclusory allegations demonstrating that (1) the defendant acted deliberately, and (2)

the plaintiff suffered an actual injury. Lewis, 518 U.S. at 353; Konigsberg v. Lefevre, 267 F.

Supp. 2d 255, 261 (N.D.N.Y. 2003) ("Prison officials may only be held liable for such injury if

they frustrated or impeded a prisoner's efforts to pursue a non-frivolous legal claim.").

       "A hypothetical injury is not sufficient to state a claim for violation of the right of access

to the courts." Amaker v. Haponik, No. 98-CV-2663, 1999 WL 76798, at *3 (S.D.N.Y. Feb.

17, 1999). Instead, a plaintiff must demonstrate "actual injury" by establishing that the denial

"hindered his efforts" to pursue a non-frivolous legal claim. Lewis, 518 U.S. at 349, 351-53;

see also O'Diah v. Fischer, No. 9:08-CV-941 (TJM/DRH), 2012 WL 987726, at *12 (N.D.N.Y.

Feb. 28, 2012) (recommending denial of motion to dismiss access-to-courts claim where

plaintiff alleged that "he provided Hahn, Shaw, Swierk and Moscicki his legal mail at various

times in June of 2008, but that they intentionally failed to send the mail out" and his "Article

78 case filed in Cayuga County was [subsequently] dismissed"), report and recommendation

adopted by 2012 WL 976033 (N.D.N.Y. Mar. 22, 2012). "Mere 'delay in being able to work

on one's legal action or communicate with the courts does not rise to the level of a

constitutional violation.'" Davis, 320 F.3d at 352 (citing Jermosen v. Coughlin, 877 F. Supp.

864, 871 (S.D.N.Y. 1995)).

       The Supreme Court has stated that in order to allege a denial of access to the courts

claim, "the underlying cause of action, whether anticipated or lost, is an element that must be

described in the complaint . . . ." Christopher v. Harbury, 536 U.S. 403, 415 (2002). The

underlying claim "must be described well enough to apply the 'nonfrivolous' test and to show

that the 'arguable' nature of the underlying claim is more than hope." Id. at 415-16. "[T]he

                                                 18
complaint should state the underlying claim in accordance with Federal Rule of Civil

Procedure 8(a), just as if it were being independently pursued, and a like plain statement

should describe any remedy available under the access claim and presently unique to it." Id.

at 417-18 (footnote omitted).

       Here, plaintiff alleges that defendant Barq denied him access to a legal bag prior to his

transport to another facility, and that certain legal materials within the bag were subsequently

removed. Am. Compl. at 7. Plaintiff, however, fails to allege any facts which plausibly

suggest that he suffered an "actual injury" in any court proceeding as a result of these

alleged acts of wrongdoing.

       Accordingly, plaintiff's access-to-courts claim is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be

granted.

              7. Free-Flow-of-Mail Claim

       "In addition to the right of access to the courts, a prisoner's right to the free flow of

incoming and outgoing mail is protected by the First Amendment." Davis, 320 F.3d at 351.

A prisoner's mail may only be restricted to further "'one or more of the substantial

governmental interests of security, order, and rehabilitation . . . [and] must be no greater than

is necessary or essential to the protection of the particular governmental interest involved.'"

Id. (quoting Washington v. James, 782 F.2d 1134, 1139 (2d Cir. 1986)). "The First

Amendment protects prisoners' access to mail directly, unlike the right of access to courts,

which protects prisoners' access to mail only derivatively and with respect to given claims."

Bellezza v. Holland, No. 09-CV-8434, 2011 WL 2848141, at *6 (S.D.N.Y. July 12, 2011).

       As courts have attempted to balance the competing interests implicated when facilities

                                                 19
place restrictions on prison mail, the courts have "consistently afforded greater protection to

legal mail than to non-legal mail[.]" Davis, 320 F.3d at 351. "While a prisoner has a right to

be present when his legal mail is opened, . . . an isolated incident of mail tampering is usually

insufficient to establish a constitutional violation." Davis, 320 F.3d at 351 (citations omitted).

However, in Washington v. James, the Second Circuit found that "as few as two incidents of

mail tampering could constitute an actionable violation (1) if the incidents suggested an

ongoing practice of censorship unjustified by a substantial government interest, or (2) if the

tampering unjustifiably chilled the prisoner's right of access to the courts or impaired the legal

representation received." Davis, 320 F.3d at 351 (citing Washington, 782 F.2d at 1139); see

also Turner v. Safley, 482 U.S. 78, 84-91 (1987) (prison regulations impinging constitutional

rights must be "reasonably related to legitimate penological interests").

       Here, plaintiff alleges that defendant Rossy confiscated "letters" during a cell search,

including one addressed to the Inspector General's Of fice. Am. Compl. at 6. Plaintiff's

allegation of a single instance of mail tampering, without more, is insufficient to plausibly

suggest an ongoing practice of censorship unjustified by a substantial government interest.

Moreover, the amended complaint is devoid of any allegations which plausibly suggest that

the alleged tampering unjustifiably chilled plaintiff's right of access to the courts or impaired

any legal representation received. See Davis, 320 F.3d at 351 ("[A]n isolated incident of mail

tampering is usually insufficient to establish a constitutional violation. Rather, the inmate

must show that prison officials 'regularly and unjustifiably interfered with the incoming legal

mail.'" (quoting Cancel v. Goord, No. 00-CV-2042, 2001 WL 303713, at *6 (S.D.N.Y. Mar. 29,

2001)); Romano v. Lisson, 711 Fed. App'x 17, 19 (2d Cir. 2017) (summary order) (affirming

dismissal of free-flow-of-mail claim without prejudice where the complaint made "only one

                                                20
reference" to tampering with legal mail); Chavis v. Chappius, No. 06-CV-543S, 2015 WL

1472117, at *14 (W.D.N.Y. Mar. 31, 2015) (dismissing free-flow-of-mail claim based on

allegation that corrections official "confiscated a piece of his outgoing mail addressed to the

Inspector General" because "[e]ven assuming plaintiff's letter to the Inspector General was

legal mail, there are no factual allegations that DePasquale's action actually 'hindered

[plaintiff's] efforts to pursue a legal claim' or otherwise prejudiced a legal action as required to

state a claim for denial of access to the courts due to interference with legal mail . . . [and]

plaintiff does not allege that this defendant 'regularly and unjustifiably' interfered with his

personal mail" (internal citations omitted)); Banks v. Annucci, 48 F. Supp. 3d 394, 410-11

(N.D.N.Y. 2014) ("A single instance of mail tampering that does not result in the plaintiff

suffering any damage is generally insufficient to support a constitutional challenge." (citing

Morgan v. Montanye, 516 F.2d 1367, 1371 (2d Cir. 1975)); Tafari v. McCarthy, 714 F. Supp.

2d 317, 346 (N.D.N.Y. 2010) ("[C]ourts in the Second Circuit have never held an isolated

incident of mail tampering to violate an inmate's First Amendment rights.").

       Accordingly, plaintiff's free-flow-of-mail claim against defendant Rossy is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

upon which relief may be granted.

              8. Destruction of Property Claims

       The Supreme Court has held that the unauthorized intentional destruction of prisoner's

property may not be the basis for due process claims if sufficient post deprivation remedies

are available to address the claim. Hudson v. Palmer, 468 U.S. 517, 531 (1984) (citing

Parratt v. Taylor, 451 U.S. 527, 541 (1981)); see also Rivera-Powell v. New York City Board

of Elections, 470 F.3d 458, 465 (2d Cir. 2006) ("When the state conduct in question is

                                                 21
random and unauthorized, the state satisfies procedural due process requirements so long

as it provides meaningful post deprivation remedy."). "New York in fact affords an adequate

post-deprivation remedy in the form of, inter alia, a Court of Claims action." Jackson v.

Burke, 256 F.3d 93, 96 (2d Cir. 2001); Davis v. New York, 311 Fed. App'x 397, 400 (2d Cir.

2009) (summary order) ("The existence of this adequate post-deprivation state remedy would

thus preclude [plaintiff's] due process claim under § 1983 [for lost personal property].").

        In the instant case, plaintiff claims that certain of his personal property was lost or

destroyed following a cell search and his transfer out of Eastern C.F. Am. Compl. at 6-7.

Plaintiff has failed to allege that adequate post-deprivation remedies to recover the value of

his destroyed property were unavailable.10 Thus, the amended complaint is devoid of any

allegations which plausibly suggest that plaintiff was denied due process when his personal

property was allegedly lost or destroyed.

        Accordingly, plaintiff's destruction of property claims are dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted.

                 9. Conditions-of-Confinement Claim

        The Eighth Amendment explicitly prohibits the infliction of "cruel and unusual

punishment." U.S. Const. amend. VIII. The Second Circuit, in addressing the needs

protected by the Eighth Amendment, has stated that sentenced prisoners are entitled to

"adequate food, clothing, shelter, sanitation, medical care and personal safety." Wolfish v.

Levi, 573 F.2d 118, 125 (2d Cir. 1978), rev'd on other grounds sub nom. Bell v. Wolfish, 441


        10
            To the extent plaintiff's claim is based on the destruction of legal materials, as stated above, plaintiff
has failed to allege facts which plausibly suggest that he suffered an actual injury in any court proceeding.

                                                          22
U.S. 520 (1979); Lareau v. Manson, 651 F.2d 96, 106 (2d Cir. 1981). To demonstrate that

the conditions of confinement constitute cruel and unusual punishment in violation of the

Eighth Amendment, a plaintiff must satisfy both an objective and subjective element. See

Jolly v. Coughlin, 76 F.3d 468, 480 (2d Cir. 1996). A plaintiff must demonstrate that (1) the

conditions of confinement resulted in "unquestioned and serious deprivations of basic human

needs," Anderson v. Coughlin, 757 F.2d 33, 35 (2d Cir. 1985); see also Jolly, 76 F.3d at 480,

and (2) the defendants acted with "deliberate indifference." Wilson v. Seiter, 501 U.S. 294,

303-04 (1991).

       Here, the amended complaint alleges that defendant Thoms "exhibited deliberate

indifference towards plaintiff" by "utiliz[ing]" plaintiff's conviction to "create a volatile

environment for the plaintiff, which was a primary reason for plaintiff's property mishaps."

Am. Compl. at 11. These allegations are entirely conclusory. Moreover, the amended

complaint is devoid of any allegations which plausibly suggest that plaintiff suffered an

"unquestioned and serious deprivation" of a "basic human need" as a result of the actions of

defendant Thoms.

       Accordingly, plaintiff's Eighth Amendment claim against defendant Thoms is

dismissed pursuant to 28 U.S.C. 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state

a claim upon which relief may be granted.

               10. Equal Protection Claims

       The Equal Protection Clause requires that the government treat all similarly situated

people alike. City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

Specifically, the Equal Protection Clause "bars the government from selective adverse

treatment of individuals compared with other similarly situated individuals if 'such selective

                                                   23
treatment was based on impermissible considerations such as race, religion, intent to inhibit

or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.'" Bizzarro v. Miranda, 394 F.3d 82, 86 (2d Cir. 2005) (quoting LeClair v. Saunders,

627 F.2d 606, 609-10 (2d Cir. 1980)). To state a viable claim for denial of equal protection, a

plaintiff generally must allege "purposeful discrimination . . . directed at an identifiable or

suspect class." Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir. 1995). In the alternativ e,

under a "class of one" theory, plaintiff must allege that he has been intentionally treated

differently from others similarly situated, with no rational basis for the difference in treatment.

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); DeMuria v. Hawkes, 328 F.3d

704, 706 (2d Cir. 2003).

                     (i) Ciorciari

       Plaintiff alleges that defendant Ciorciari struck him in the head and then subjected him

to racial and homophobic slurs while questioning him about his involvement in an altercation.

Am. Compl. at 4-5. "Courts in this circuit and elsewhere have held that officers' use of racial

epithets may be regarded as direct evidence of racial animus and, when combined with

physical abuse or other unlawful actions, may establish an equal protection violation." Ali v.

Connick, 136 F. Supp. 3d 270, 280 (E.D.N.Y. 2015); see also Cole v. Fischer, 379 Fed.

App'x 40, 43 (2d Cir. 2010) ("When the verbal harassment and simultaneous physical abuse

alleged in the amended complaint are considered together, we have little trouble concluding

that plaintiff's allegations were sufficient to state a § 1983 claim for discrimination on the

basis of race and religion."). Accordingly, at this stage of the proceeding, the Court finds that

a response from defendant Ciorciari to plaintiff's equal protection claim is warranted. In so

ruling, the Court expresses no opinion as to whether this claim can withstand a properly filed

                                                 24
dispositive motion.

                      (ii) Thoms

       Plaintiff alleges that defendant Thoms refused to clarify whether plaintiff should file a

claim or grievance regarding missing property, and instead advised plaintiff that he could not

seek "any relief whatsoever" for his missing property (after plaintiff had already done so)

because he was "a former resident of the S.O.P. unit[.]" Am. Compl. at 16-17.

       It is unclear from the amended complaint upon which basis plaintiff claims he was

unequally treated by defendant Thoms. To the extent plaintiff claims that he was

discriminated against based on his conviction as a sex offender, the law is well-settled that

"[s]ex offenders do not comprise a suspect or quasi-suspect class for Equal Protection

purposes." Travis v. New York State Div. of Parole, No. 96-CV-759 (TJM/GLS), 1998 WL

34002605, at *4 (N.D.N.Y. Aug. 26, 1998); see also Selah v. N.Y.S. Docs Com'r., No.

04-CV-3273, 2006 WL 2051402, at *6 (S.D.N.Y. July 25, 2006) ("Neither sex offenders nor

the mentally ill are a suspect class warranting heightened equal protection scrutiny.").

       Moreover, assuming that plaintiff has intended to assert an equal protection claim

under a "class of one" theory, the amended complaint is devoid of any allegations that

plaintiff was intentionally treated differently from others similarly situated, with no rational

basis for the difference in treatment. See Village of Willowbrook, 528 U.S. at 564. In fact,

the amended complaint fails to identify any similarities between plaintiff and others, let alone

adverse treatment experienced by plaintiff compared to persons similarly situated. See

Thomas v. Pingotti, No. 9:17-CV-0300 (GTS/DEP), 2017 WL 3913018, at *7 (N.D.N.Y. Sept.

6, 2017) ("Conclusory allegations of disparate treatment or a plaintiff's personal belief of

discriminatory intent are patently insufficient to plead a valid claim under the Equal Protection

                                                 25
clause."); see also Butler v. Bridgehampton Fire Dist., No. 14-CV-1429, 2015 WL 1396442,

at *4-5 (E.D.N.Y. Mar. 25, 2015) (dismissing the plaintiff's equal protection claim under the

selective enforcement and class of one theories because the complaint "only discusse[d] the

harmful actions [the defendants] took with respect to [the] [p]laintiff, but there [was] no

discussion whatsoever of any similarities between [the] [p]laintiff and others"); Tuitt v. Chase,

No. 9:11-CV-0776 (DNH/TWD), 2014 WL 2927803, at *8 (N.D.N.Y. June 27, 2014) ("While

Plaintiff cursorily alleges that he 'suffered adverse treatment f[ro]m other inmates because he

attempted to resolve . . . issues through the use of grievances,' he does not identify any

particular similarly situated individuals who received different treatment. . . . Such cursory

allegations do not meet the plausibility standard required by Twombly and Iqbal."); Vaher v.

Town of Orangetown, 916 F. Supp. 2d 404, 434-35 (S.D.N.Y. 2013) (dismissing the plaintiff's

equal protection claim under theories of selective enforcement and class of one where the

plaintiff "simply" alleged that the defendants "singled out [the] plaintiff, in part, because of his

exercise of constitutional rights" (internal quotation marks omitted)).

       Furthermore, it appears that plaintiff's equal protection claim against defendant Thoms

is based solely on defendant Thoms's alleged failure (because of the nature of plaintiff's

conviction) to either confirm that plaintiff could file a claim for the value of his missing

property or order an investigation into plaintiff's missing property. To the extent plaintiff's

claim is based on the former, the amended complaint is devoid of any allegations which

plausibly suggest that defendant Thoms interfered with plaintiff's ability to pursue

post-deprivation remedies. Indeed, the amended complaint lacks any allegations regarding

whether plaintiff even attempted to file an action in the New York State Court of Claims

regarding his missing property.

                                                 26
       To the extent plaintiff's claim is based on defendant Thoms's alleged failure to order

an investigation into plaintiff's missing property, as noted, "the law is . . . clear that inmates

do not enjoy a constitutional right to an investigation of any kind by government officials."

Pine, 2011 WL 856426, at *9; see also Shell v. Brzezniak, 365 F. Supp. 2d 362, 370

(W.D.N.Y. 2005) ("inmate grievance programs created by state law are not required by the

Constitution and consequently allegations that prison officials violated those procedures do [

] not give rise to a cognizable § 1983 claim." (citing Cancel v. Goord, No. 00-CV-2042, 2001

WL 303713, at *3 (S.D.N.Y. Mar. 29, 2001)). Thus, "the refusal to process an inmate's

grievance or failure to see to it that grievances are properly processed does not create a

claim under § 1983." Shell, 365 F. Supp. 2d at 370.

       Accordingly, plaintiff's equal protection claim against defendant Thoms is dismissed

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure

to state a claim upon which relief may be granted.

                      (iii) Rossy and Barq

       The amended complaint lacks any allegations which plausibly suggest that either

defendant Rossy or defendant Barq discriminated against plaintiff based on him belonging to

an identifiable or suspect class, or intentionally treated him differently from others similarly

situated. Rather, plaintiff's equal protection claims against defendants Rossy and Barq are

entirely conclusory. See Iqbal, 556 U.S. at 678 (concluding that a pleading that only "tenders

naked assertions devoid of further factual enhancement" will not survive sua sponte review)

(internal quotations and alterations omitted); Twombly, 550 U.S. at 555 ("[A] plaintiff's

obligation . . . requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do."); Thomas, 2017 WL 3913018, at *7.

                                                 27
       Accordingly, plaintiff's equal protection claims against defendants Rossy and Barq are

dismissed without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b)

for failure to state a claim upon which relief may be granted.

IV.    FOURTH PRELIMINARY INJUNCTION MOTION

       "In general, district courts may grant a preliminary injunction where a plaintiff

demonstrates 'irreparable harm' and meets one of two related standards: 'either (a) a

likelihood of success on the merits, or (b) sufficiently serious questions going to the merits of

its claims to make them fair ground for litigation, plus a balance of the hardships tipping

decidedly in favor of the moving party.'" Otoe-Missouria Tribe of Indians v. New York State

Dep't of Fin. Servs., 769 F.3d 105, 110 (2d Cir. 2014) (quoting Lynch v. City of N.Y., 589

F.3d 94, 98 (2d Cir. 2009) (internal quotation marks omitted)).

       With respect to the first factor, "as a general matter, there is a presumption of

irreparable harm when there is an alleged deprivation of constitutional rights." V.W. by &

through Williams v. Conway, 236 F. Supp. 3d 554, 588 (N.D.N.Y. 2017) (internal quotation

marks and citation omitted); see also The Bronx Household of Faith v. Board of Education of

the City of New York, 331 F.3d 342, 349 (2d Cir. 2003) (holding that "where a plaintiff alleges

injury from a rule or regulation that directly limits [a First Amendment right], the irreparable

nature of the harm may be presumed").

       With respect to the second factor, when the moving party seeks a "mandatory

injunction that alters the status quo by commanding a positive act," the burden is heightened.

Cacchillo v. Insmed, Inc., 638 F.3d 401, 406 (2d Cir. 2011) (citing Citigroup Global Mkts., Inc.

v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010) (internal

quotation marks omitted)). A mandatory preliminary injunction "should issue only upon a

                                                28
clear showing that the moving party is entitled to the relief requested, or where extreme or

very serious damage will result from a denial of preliminary relief." Cacchillo, 638 F.3d at 406

(citing Citigroup Global Mkts., 598 F.3d at 35 n.4) (internal quotation marks omitted)); see

also Tom Doherty Assocs., Inc. v. Saban Entertainment, Inc., 60 F.3d 27, 33-34 (2d Cir.

1995) (a plaintiff seeking a mandatory injunction must make a "clear" or "substantial"

showing of a likelihood of success on the merits of his claim).

         The same standards used to review a request for a preliminary injunction govern

consideration of an application for a temporary restraining order. Local 1814, Int'l

Longshoremen's Ass'n, AFL-CIO v. New York Shipping Ass'n, Inc., 965 F.2d 1224, 1228 (2d

Cir. 1992); Perri v. Bloomberg, No. 06-CV-0403, 2008 WL 2944642, at * 2 (E.D.N.Y. Jul. 31,

2008). The district court has wide discretion in determining whether to grant preliminary

injunctive relief. Moore v. Consol. Edison Co. of New York, Inc., 409 F.3d 506, 510 (2d Cir.

2005).

         In this case, plaintiff seeks a temporary restraining order and preliminary injunction

enjoining defendants "and all other persons acting in concert . . . with them from issuing

plaintiff faulty facility rule violations, . . . honoring erroneous institutional infractions, . . .

corraborating [sic] fabricated misbehavior reports . . . [and engaging in] wrongful confinement

harassment, discrimination and retaliation[.]" See Fourth Preliminary Injunction Motion at 1.

         Plaintiff's motion must be dismissed for several reasons. First, plaintiff is currently

incarcerated at Attica C.F. See Fourth Preliminary Injunction Motion at 2. Neither plaintiff's

pleadings nor the Fourth Preliminary Injunction Motion contain any allegations that plaintiff

has suffered any wrongdoing at Attica C.F. Thus, plaintiff has failed to demonstrate a "clear

and substantial" showing of a likelihood of success on any claim arising out of his

                                                    29
confinement at Attica C.F. See Amaker v. Fischer, 453 Fed. App'x 59, 63-64 (2d Cir. 2011)

(affirming denial of motion for preliminary injunction based on lack of standing, noting that

"[t]o establish standing for a claim for the denial of access to the courts, an inmate must

show that he has suffered an 'actual injury' traceable to the challenged conduct of prison

officials[,]" and the plaintiff "failed to show that he suffered an 'actual injury' as a result of the

personal property limitation placed on him by DOCS's policy"); Hancock v. Essential Res.,

Inc., 792 F. Supp. 924, 928 (S.D.N.Y. 1992) ("Preliminary injunctive relief cannot rest on

mere hypotheticals."); Ivy Mar Co. v. C.R. Seasons Ltd., 907 F. Supp. 547, 561 (E.D.N.Y.

1995) ("[B]are allegations, without more, are insufficient for the issuance of a preliminary

injunction.").

       Second, none of the defendants named in this action are alleged to be employed at

Attica C.F., and none of the claims that remain in this action bear any relationship to

plaintiff's treatment at that facility. See Candelaria v. Baker, No. 00-CV-0912, 2006 WL

618576, at *3 (W.D.N.Y. Mar. 10, 2006) ("To prevail on a motion for preliminary injunctive

relief, the moving party must establish a relationship between the injury claimed in the motion

and the conduct giving rise to the complaint." (internal quotation marks and citations

omitted)); see also Scarborough v. Evans, No. 9:09-CV-0850 (NAM/DEP), 2010 W L

1608950, at *2 (N.D.N.Y. Apr. 20, 2010) (motion for preliminary injunction alleging use of

excessive force and denial of medical care by non-parties denied where complaint alleged

denial of mental health care and proper conditions of confinement); Lewis v. Johnston, No.

9:08-CV-0482 (TJM/ATB), 2010 WL 1268024, at *3 (N.D.N.Y. Apr. 1, 2010) (denying motion

for injunctive relief based upon actions taken by staff at Great Meadow Correctional Facility

in 2010, where the complaint alleged wrongdoing that occurred at Franklin and Upstate

                                                  30
Correctional Facilities in 2006 and 2007); Mitchell v. New York State Dep't of Corr. Servs.,

No. 06-CV-6278, 2011 WL 5326054, at *3 (W.D.N.Y. Nov. 3, 2011) (denying plaintiff's

request for preliminary injunctive relief because "the facts underlying the request for

injunctive relief [were] essentially unrelated to the underlying facts of the claims in this action,

except for the fact that they arise in the prison context"); McClenton v. Menifee, No.

05-CV-2844, 2006 WL 2474872, at *17 (S.D.N.Y. Aug. 22, 2006) (denying motion for

preliminary injunction where the underlying claim "[was] not included in the complaint and

there [was] no showing that the plaintiff [had] exhausted his administrative remedies with

respect to [that] claim").

        Third, to the extent that plaintiff seeks injunctive relief against unnamed staff at Attica

C.F. who are not defendants in the present action, injunctive relief is available against

non-parties only under very limited circumstances, none of which are present here. See

Fed.R.Civ.P. 65(d)(2); Doctor's Associates, Inc. v. Reinert & Duree, P.C., 191 F.3d 297, 302-

03 (2d Cir. 1999); United States v. Regan, 858 F.2d 115, 120 (2d Cir. 1988); see also In re

Rationis Enterprises, Inc. of Panama, 261 F.3d 264, 270 (2d Cir. 2001) ("A court may not

grant a final, or even an interlocutory, injunction over a party over whom it does not have

personal jurisdiction.").

        Accordingly, for the foregoing reasons, plaintiff's Fourth Preliminary Injunction Motion

(Dkt. No. 22) is denied. 11

V.      MOTION FOR COUNSEL

        There is no right to appointment of counsel in civil matters. Burgos v. Hopkins, 14

        11
          Plaintiff is advised that concerns regarding his current conditions of confinement at Attica C.F. should
be addressed through administrative channels at that facility and the New York State Department of Corrections
and Community Supervision and, if necessary, by means of a properly filed action.

                                                       31
F.3d 787, 789 (2d Cir. 1994). Title 28 of United States Code Section 1915 specifically

provides that a court may request an attorney to represent any person "unable to afford

counsel." 28 U.S.C. § 1915(e)(1). Appointment of counsel must be done carefully in order to

preserve the "precious commodity" of volunteer lawyers for those litigants who truly need a

lawyer's assistance. Cooper v. A. Sargenti, Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

       In Terminate Control Corp. v. Horowitz, 28 F.3d 1335 (2d Cir. 1994), the Second

Circuit reiterated the factors that a court must consider in ruling upon such a motion. In

deciding whether to appoint counsel, the court should f irst determine whether the indigent's

position seems likely to be of substance. If the claim meets this threshold requirement, the

court should then consider a number of other factors in making its determination. See id. at

1341 (quoting Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986)); Sawma v. Perales,

895 F.2d 91, 95 (2d Cir. 1990). Among these are

            [t]he indigent's ability to investigate the crucial facts, whether
            conflicting evidence implicating the need for cross-examination will
            be the major proof presented to the fact finder, the indigent's ability
            to present the case, the complexity of the legal issues, and any
            special reason ... why appointment of counsel would be more likely
            to lead to a just determination.

Hodge, 802 F.2d at 61. None of these factors are controlling, however, and each case

should be decided on its own facts. Id.

       This action was only recently commenced. The defendants that remain in this case

after the Court's initial review have not yet responded to the allegations contained in plaintiff's

amended complaint, and the only facts upon which this Court may base its decision as to

whether this lawsuit is of substance are those portions of plaintiff's amended complaint

wherein he states the facts surrounding his claims. Where a plaintiff does not provide a


                                                32
Court with evidence, as opposed to mere allegations, relating to his or her claims, such party

does not meet the first requirement imposed by the Second Circuit relative to applications

seeking appointment of pro bono counsel. See Harmon v. Runyon, No. 96-CV-6080, 1997

WL 118379 (S.D.N.Y. Mar. 17, 1997).

       Moreover, there is nothing in the record which demonstrates that plaintiff is not able to

effectively pursue this action. While it is possible that there will be conflicting evidence

implicating the need for cross-examination if this case proceeds to trial, "this factor alone is

not determinative of a motion for appointment of counsel." Velasquez v. O'Keefe, 899 F.

Supp. 972, 974 (N.D.N.Y. 1995) (McAvoy, C.J.) (citing Hodge, 802 F.2d at 61). Further, if

this case survives a dispositive motion filed by defendants, it is highly probable that this Court

will appoint trial counsel at the final pretrial conference. This Court is not aware of any

special reason why appointment of counsel at this time would be more likely to lead to a just

determination of this litigation.

       In light of the foregoing, the Court denies plaintiff's Motion for Counsel without

prejudice.

VI.    CONCLUSION

       WHEREFORE, it is hereby

       ORDERED that plaintiff's Fifth IFP Application (Dkt. No. 21) is GRANTED. The Clerk

shall provide the Superintendent of the facility that plaintiff has designated as his current

location with a copy of plaintiff's inmate authorization form (Dkt. No. 18) and notify that official

that plaintiff has filed this action and is required to pay to the Northern District of New York

the entire statutory filing fee of $350.00 pursuant to 28 U.S.C. § 1915; and it is further

       ORDERED that the Clerk provide a copy of plaintiff's inmate authorization form (Dkt.

                                                33
No. 18) to the Financial Deputy of the Clerk's Office; and it is further

        ORDERED that the Clerk is directed to file a copy of the submissions captioned as

"amended complaint" (Dkt. Nos. 14, 24-1) immediately following the signature page of the

complaint (Dkt. No. 1) and docket these combined submissions as the amended complaint;

and it is further

        ORDERED that the following claims SURVIVE sua sponte review and require a

response: (1) plaintiff's Eighth Amendment excessive force claim against defendant Ciorciari;

(2) plaintiff's First Amendment retaliation claims against defendants Ciorciari, Barq, and

Rossy; and (3) plaintiff's Fourteenth Amendment equal protection claim against defendant

Ciorciari; and it is further

        ORDERED that all remaining claims are DISMISSED without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim upon which

relief may be granted;12 and it is further

        ORDERED that defendant Thoms is DISMISSED without prejudice as a defendant

for the reasons set forth above; and it is further

        ORDERED that, upon receipt from plaintiff of the documents required for service, the

Clerk shall issue summonses and forward them, along with copies of the complaint, to the

United States Marshal for service upon defendants Ciorciari, Barq, and Rossy. The Clerk

shall also forward a copy of the summons and complaint by mail to the Office of the New



        12
           Should plaintiff seek to pursue any of the claims dismissed without prejudice, he must file a second
amended complaint in accordance with Rule 15(a) of the Federal Rules of Civil Procedure. Any amended
pleading, which shall supersede and replace the amended complaint in its entirety, must allege claims of
misconduct or wrongdoing against each named defendant which plaintiff has a legal right to pursue, and over
which jurisdiction may properly be exercised. Any amended complaint filed by plaintiff must also comply with the
pleading requirements of Rules 8 and 10 of the Federal Rules of Civil Procedure.

                                                      34
York State Attorney General, together with a copy of this Decision and Order; and it is further

       ORDERED that defendants Ciorciari, Barq, and Rossy, or their counsel, file a

response to plaintiff's claims against them as provided for in Rule 12 of the Federal Rules of

Civil Procedure after service of process on them; and it is further

       ORDERED that plaintiff's Fourth Preliminary Injunction Motion (Dkt. No. 22) is

DENIED without prejudice for the reasons stated above; and it is further

       ORDERED that plaintiff's Motion for Counsel (Dkt. No. 23) is DENIED without

prejudice to renew at some future time for the reasons stated above; and it is further

       ORDERED that all pleadings, motions and other documents relating to this action be

filed with the Clerk of the United States District Court, Northern District of New York, 7th

Floor, Federal Building, 100 S. Clinton St., Syracuse, New York 13261-7367. Any paper

sent by a party to the Court or the Clerk must be accompanied by a certificate showing

that a true and correct copy of same was served on all opposing parties or their

counsel. Any document received by the Clerk or the Court which does not include a

proper certificate of service will be stricken from the docket. Plaintiff must comply with

any requests by the Clerk's Office for any documents that are necessary to maintain this

action. All parties must comply with Local Rule 7.1 of the Northern District of New York in

filing motions. Plaintiff is also required to promptly notify the Clerk's Office and all

parties or their counsel of any change in his address; plaintiff's failure to do so will

result in the dismissal of this action; and it is further

       ORDERED that the Clerk shall serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.



                                               35
Dated: March 4, 2019




                       36
